

	

		III

		109th CONGRESS

		1st Session

		S. RES. 335

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mr. Domenici submitted

			 the following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Honoring members of the radiation

		  protection profession by designating the week of November 6 through November

		  12, 2005, as National Radiation Protection Professionals

		  Week.

	

	

		Whereas the Conference of Radiation Control Program

			 Directors has resolved that the week of November 6 through November 12, 2005,

			 should be recognized as National Radiation Protection Professionals

			 Week;

		Whereas, since the discovery of x rays by Wilhelm Conrad

			 Roentgen on November 8, 1895, the use of radiation has become a vital tool for

			 the health care, defense, security, energy, and industrial programs of the

			 United States;

		Whereas members of the radiation protection profession

			 devote their careers to allow government, medicine, academia, and industry to

			 safely use radiation; and

		Whereas the leadership and technical expertise provided by

			 members of the radiation protection profession has helped safeguard the public

			 from the hazards of the use of radiation while enabling the public to reap its

			 benefits: Now, therefore, be it

		

	

		That the Senate—

			(1)designates the

			 week of November 6 through November 12, 2005, as National Radiation

			 Protection Professionals Week;

			(2)encourages all

			 citizens to—

				(A)recognize the

			 importance of radiation protection professionals; and

				(B)recognize the

			 valuable resource provided by professional scientific organizations, such

			 as—

					(i)the

			 Conference of Radiation Control Program Directors;

					(ii)the Health

			 Physics Society;

					(iii)the

			 Organization of Agreement States;

					(iv)the American

			 Academy of Health Physics; and

					(v)the

			 National Registry of Radiation Protection Technologists; and

					(C)the American

			 Association of Physicists in Medicine; and

				(3)recognizes the

			 tremendous contributions that radiation protection professionals and their

			 organizations have made for the betterment of the United States and the

			 world.

			

